

Exhibit 10.2
 
[pnc001.jpg]






Cross Collateralization Agreement




THIS CROSS COLLATERALIZATION AGREEMENT (this “Agreement”) is made as of this
22nd  day of September, 2014, by and among INB:MANHATTAN DRUG COMPANY,
INC.  (the “Grantor”), PNC BANK, NATIONAL ASSOCIATION (“Creditor A”) and PNC
EQUIPMENT FINANCE, LLC (“Creditor B”).


WHEREAS, the Grantor and Creditor A have entered into, or may hereafter enter
into, certain financing arrangements, as evidenced by one or more promissory
notes, loan agreements or other agreements, instruments and documents
(collectively, the “Creditor A Documents”); and


WHEREAS, the Grantor’s obligations to Creditor A under the Creditor A Documents
are secured by one or more mortgage liens, Uniform Commercial Code security
interests, pledges of personal property or other collateral security
arrangements in the Grantor’s real or personal property, as set forth in the
Creditor A Documents (the “Creditor A Collateral”); and


WHEREAS, the Grantor and Creditor B have entered into, or may hereafter enter
into, certain financing arrangements, as evidenced by one or more promissory
notes, loan agreements or other agreements, instruments and documents
(collectively, the “Creditor B Documents”); and


WHEREAS, the Grantor’s obligations to Creditor B under the Creditor B Documents
are secured by one or more mortgage liens, Uniform Commercial Code security
interests, pledges of personal property or other collateral security
arrangements in the Grantor’s real or personal property, as set forth in the
Creditor B Documents (the “Creditor B Collateral”); and


WHEREAS, Creditor A and Creditor B are affiliates under the common control of
The PNC Financial Services Group, Inc.; and


WHEREAS, the parties hereto desire to further secure all obligations of the
Grantor to both Creditor A and Creditor B (collectively, the “Secured Parties”)
with both the Creditor A Collateral and the Creditor B Collateral;


NOW, THEREFORE, in consideration of the mutual undertakings described herein,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


1.           Security for Financing Arrangements.  The obligations secured by
the Creditor A Collateral and by the Creditor B Collateral shall include all
loans, advances, debts, liabilities, obligations, covenants and duties owing by
the Grantor to Creditor A or Creditor B (whether held jointly or severally), of
any kind or nature, present or future (including any interest accruing thereon
after maturity, or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
the Grantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), whether direct or indirect (including those
acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, whether or not
(i) evidenced by any note, guaranty, or other instrument,  (ii) arising under
any agreement, instrument or document,  (iii) for the payment of money,  (iv)
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, (v) under any interest or currency swap,
future, option or other interest rate protection or similar agreement, (vi)
under or by reason of any foreign currency transaction, forward, option or other
similar transaction providing for the purchase of one currency in exchange for
the sale of another currency, or in any other manner,  (vii) arising out of
overdrafts on deposits or other accounts or out of electronic funds transfers
(whether by wire transfer or through automated clearing houses or otherwise) or
out of the return unpaid of, or other failure of the Bank to receive final
payment for any check, item, instrument, payment order or other deposit or
credit to a deposit or other account, or out of the Bank’s non-receipt of or
inability to collect funds or otherwise not being made whole in connection with
depository  or other similar arrangements,  and any amendments, extensions,
renewals or increases of or to any of the foregoing, and all costs and expenses
of Creditor A or Creditor B incurred in the documentation, negotiation,
modification, enforcement, collection and  otherwise in connection with any of
the foregoing, including reasonable attorneys’ fees and expenses (collectively,
the “Obligations”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Effect on Creditor A Documents and Creditor B Documents.  This
Agreement is deemed incorporated into each of the Creditor A Documents and the
Creditor B Documents.  To the extent that any term or provision of this
Agreement is or may be deemed expressly inconsistent with any term or provision
in any Creditor A Document or any Creditor B Document, the terms and provisions
hereof shall control.  The Grantor hereby confirms and ratifies each of the
liens, security interests, mortgages or pledges granted in the Creditor A
Collateral and the Creditor B Collateral, all of which shall continue unimpaired
and in full force and effect.  Except as modified hereby, the terms and
provisions of the Creditor A Documents and the Creditor B Documents remain
unchanged and in full force and effect.  Except as expressly provided herein,
this Agreement shall not constitute an amendment, waiver, consent or release
with respect to any provision of the Creditor A Documents or the Creditor B
Documents, a waiver of any default or Event of Default thereunder, or a waiver
or release of any of the Secured Parties’ rights and remedies (all of which are
hereby reserved).  The Grantor hereby ratifies and confirms the confession of
judgment and waiver of jury trial provisions (if applicable) contained in the
Creditor A Documents or the Creditor B Documents.


3.           Further Assurances.  By its signature hereon, the Grantor
irrevocably authorizes  either Secured Party to execute (on behalf of the
Grantor) and file against the Grantor one or more  financing , continuation  or
amendment statements pursuant to the Uniform Commercial Code, or any other
instrument, document or agreement in form satisfactory to  such Secured Party
that such Secured Party may consider necessary or desirable to create, preserve,
continue, perfect or validate the cross-collateralized security interests
granted hereunder or to enable such Secured Party to exercise or enforce its
rights hereunder, under the Creditor A Documents or under the Creditor B
Documents with respect to such security interests.


4.           Rights and Obligations Absolute.  All rights of the Secured Parties
and the security interests hereunder and the obligations of the Grantor
hereunder and under the Creditor A Documents and the Creditor B Documents shall
be absolute and unconditional and will not be affected by any amendment,
renewal, waiver of or increase in the Obligations, any surrender, exchange,
acceptance, compromise or release by the Secured Parties of any other party, or
any guarantee or any security held by either of them for any of the Obligations,
by any delay or omission of the Secured Parties in exercising any right or power
with respect to any of the Obligations or any guarantee or collateral held by
either of them for any of the Obligations, by any failure of the Secured Parties
to take any steps to perfect or maintain their lien or security interest in or
to preserve their rights to any security or other collateral for any of the
Obligations or any guarantee, by any irregularity, unenforceability or
invalidity of any of the Obligations or any part thereof or any security or
other guarantee thereof, or by any other circumstance which might otherwise
constitute a defense available to or a discharge of the Grantor or a third party
pledgor.  Nothing herein shall prevent or otherwise limit either Secured Party
from exercising all remedies otherwise permitted by applicable law or under the
terms of the documents evidencing the Obligations owed to such Secured Party.


5.           Obligations of Secured Parties Regarding Enforcement of
Remedies.  Either of the Secured Parties may exercise their remedies against the
Creditor A Collateral or the Creditor B Collateral at any time following the
occurrence of an Event of Default (as defined in any Creditor A Document or any
Creditor B Document), without the consent of the other Secured Party.   Nothing
herein shall require either Secured Party to declare an Event of Default or to
enforce its remedies under the Creditor A Documents or the Creditor B Documents
at any time, but each Secured Party shall notify the other Secured Party when
any such action is taken.  Neither of the Secured Parties shall be under any
obligation to marshal any assets in favor of the Grantor or any other person or
entity or against or in payment of any or all of the Obligations due the Secured
Parties.
 
2
 
 
 

--------------------------------------------------------------------------------

 

 
6.           Repayments or Recovery from Secured Parties.  If any demand is made
at any time upon either Secured Party for the repayment or recovery of any
amount received by it in payment or on account of any of the Obligations and if
such Secured Party repays all or any part of such amount by reason of any
judgment, decree or order of any court or administrative body or any settlement
or compromise of any such demand, then (a) the Grantor will be and remain liable
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never been received originally by such Secured Party and (b) if one
Secured Party realized upon Creditor A Collateral or Creditor B Collateral and
paid over a portion of the proceeds to the other Secured Party, the Secured
Party receiving such proceeds from the Secured Party which originally received
such proceeds shall restore to the Secured Party which originally received such
proceeds the amount required to be restored, without interest.  The provisions
of this section will be and remain effective notwithstanding any contrary action
which may have been taken by the Grantor in reliance upon such payment, and any
such contrary action so taken will be without prejudice to the Secured Parties’
rights under this Agreement, the Creditor A Documents and the Creditor B
Documents, and will be deemed to have been conditioned upon such payment having
become final and irrevocable.


7.           Changes in Writing.  No modification, amendment or waiver of,
or  consent to any departure by the Grantor from,  any provision of this
Agreement will be effective unless made in a writing signed by the Secured
Parties, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No notice to or demand on the
Grantor  will entitle the Grantor to any other or further notice or demand in
the same, similar or other circumstance.


8.           Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.


9.           Counterparts.  This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed
counterpart.  Any party so executing this Agreement by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.


10.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Grantor and the Secured Parties and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Grantor may not assign this Agreement in whole or in part without the
Secured Parties’ prior written consent and either Secured Party at any time may
assign this Agreement in whole or in part.


11.           Interpretation.  In this Agreement, unless the parties otherwise
agree in writing, the singular includes the plural and the plural the singular;
the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; references to sections or exhibits are to those of this Agreement;
and references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments and other modifications not prohibited by
the terms of this Agreement. Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  Unless otherwise specified in this Agreement, all
accounting terms shall be interpreted and all accounting determinations shall be
made in accordance with generally accepted accounting procedures.  If this
Agreement is executed by more than one party as the Grantor, the obligations of
such persons or entities will be joint and several.
 
3

 
 
 

--------------------------------------------------------------------------------

 








WITNESS the due execution hereof as a document under seal, as of the date first
written above.


WITNESS / ATTEST:
/s/ Christina Kay
Print Name:  Christina Kay
Title:  Vice President
(Include title only if an officer of entity signing to the right)
INB:MANHATTAN DRUG COMPANY, INC.
(a New York corporation)
By:  /s/ Dina L. Masi
                                                            (SEAL)
Print Name:  Dina L. Masi
Title:  Chief Financial Officer
 
PNC Bank, National Association
By:  /s/ Joanne Fu
                                                            (SEAL)
Print Name:  Joanne Fu
Title:  Assistant Vice President
 
PNC Equipment Finance, LLC
By:  /s/ Jill M. Woods
                                                             (SEAL)
Print Name:  Jill M. Woods
Title:  Vice President





4

 
 
 

--------------------------------------------------------------------------------

 

CONSENT OF GUARANTOR




The undersigned guarantor hereby consents to the provisions of the foregoing
Cross Collateralization Agreement and confirms and agrees that the undersigned’s
obligations under the Guaranty and Suretyship Agreement dated September 22, 2014
(the “Guaranty”), relating to some or all of the Obligations of the Grantor
mentioned in the foregoing Cross Collateralization Agreement shall be unimpaired
by the Cross Collateralization Agreement and that the undersigned has no
defenses or set offs against Creditor A, Creditor B or their respective
officers, directors, employees, agents or attorneys with respect to the Guaranty
and that all of the terms, conditions and covenants in the Guaranty remain
unaltered and in full force and effect and are hereby ratified and
confirmed.  The undersigned hereby certifies that the representations and
warranties made in the Guaranty are true and correct.  The undersigned hereby
ratifies and confirms the confession of judgment and waiver of jury trial
provisions (if applicable) contained in the Guaranty.


WITNESS the due execution hereof as a document under seal, as of September ____,
2014, intending to be legally bound hereby.


WITNESS / ATTEST:
 
/s/ Christina Kay
Print Name:  Christina Kay
Title:  Executive Vice President
(Include title only if an officer of entity signing to the right)
INTEGRATED BIOPHARMA, INC.
(a Delaware corporation)
 
By:  /s/ E. Gerald Kay
                                               (SEAL)
Print Name:  E. Gerald Kay
 
Title:  Chief Executive Officer and President





5
